                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                Attorneys for Plaintiff
                        8                                       UNITED STATES DISTRICT COURT
                        9
                                                                    DISTRICT OF NEVADA
                      10
                                LARRY EASTON,                                     Case No. 2:19-cv-01089-GMN-VCF
                      11
                                                   Plaintiff,                     JOINT MOTION TO EXTEND TIME TO
                      12                                                          FILE STIPULATION OF DISMISSAL OF
                                       v.                                         TRANS UNION LLC
                      13
                                PNC MORTGAGE; EQUIFAX                             [SECOND REQUEST]
                      14        INFORMATION SERVICES, LLC; and
                                TRANS UNION LLC,                                  Complaint filed: June 24, 2019
                      15
                                                   Defendants.
                      16

                      17               Plaintiff Larry Easton (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union” or
                      18        “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
                      19
                                jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union (30) thirty days:
                      20
                                       1.      The Parties settled this matter on December 18, 2019 [ECF Dkt No. 34].
                      21
                                       2.      On February 5, 2020, the Court granted an extension to file the dismissal of Trans
                      22

                      23        Union [ECF Dkt. 38].

                      24               3.      The deadline is March 17, 2020.

                      25               4.      The Parties are in the final stages of completing their settlement agreement, for
                      26        which all material terms have been agreed to. All that remains is performance of the agreed-upon
                      27
                                terms, which that parties agree will be completed shortly.
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                       5.      The Parties request and extension of thirty days to file their Stipulation of Dismissal
                         1

                         2      of Trans Union to allow them additional time to finalize the settlement agreement.

                         3             6.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than

                         4      April 17, 2020.
                         5
                                       IT IS SO STIPULATED.
                         6             Dated March 17, 2020.

                         7       KNEPPER & CLARK LLC                                QUILLING SELANDER LOWNDS WINSLETT &
                                                                                    MOSER, P.C.
                         8       /s/ Miles N. Clark
                                 Matthew I. Knepper, Esq., SBN 12796                /s/ Jennifer R. Bergh
                         9       Miles N. Clark, Esq., SBN 13848                    Jennifer R. Bergh, Esq., SBN 14480
                      10         5510 So. Fort Apache Rd, Suite 30                  6900 N. Dallas Parkway, Suite 800
                                 Las Vegas, NV 89148                                Plano, Texas 75024
                      11         Email: matthew.knepper@knepperclark.com            Email: jbergh@qslwm.com
                                 Email: miles.clark@knepperclark.com
                      12                                                            ALVERSON TAYLOR & SANDERS
                                 Counsel for Plaintiff                              Trevor Waite, Esq., SBN 13779
                      13                                                            6605 Grand Montecito Parkway, Suite 200
                                                                                    Las Vegas, NV 89149
                      14                                                            Email: twaite@alversontaylor.com
                      15
                                                                                    Counsel for Defendant
                      16                                                            Trans Union LLC

                      17
                                                         ORDER GRANTING EXTENSION OF TIME
                      18
                                            TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
                      19

                      20
                                IT IS SO ORDERED.
                      21

                      22                                              _________________________________________
                                                                      Gloria M. Navarro, District Judge
                      23                                              UNITED STATES DISTRICT COURT

                      24                                              DATED this ____
                                                                                  18 day of March, 2020.

                      25

                      26

                      27
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
